Exhibit 10.2 – Employment Agreement between Materials and Jeannette Benavides EMPLOYMENT AGREEMENT FOR Jeannette Benavides This Employment Agreement (the "Agreement") is made and effective this NOVEMBER 1ST, BETWEEN: Jeannette Benavides. (the "Employee"), an individual with her main address at: 4660 West Braddock Rd Alexandria, VA 22311 AND: Nanotailor, Inc. (the "Company"), an entity organized and existing under the laws of the Delaware, with its head office located at: 701 Brazos, Suite 500 Austin, Texas, 78701 RECITALS In consideration of the covenants and agreements contained herein and the moneys to be paid hereunder, the Company hereby employs the Employee and the Employee hereby agrees to perform services as requested by the Company, upon the following terms and conditions: 1. TERM The Company hereby employs the Employee to serve as the Director of Nanotechnology Research and to serve in such additional or different position or positions as the Company may determine in its sole discretion. This Agreement shall commence effective as of November 1st, 2007 and shall continue in effect for a period of two (2) years ("Employment Period"); unless terminated earlier, by Company or Employee, upon prior written notice. Further, if a change of control (as defined herein) of the Company shall have occurred during the Employment Period, this Agreement shall continue in effect. The effective date of this Agreement shall be the date first set forth above, and it shall continue in effect until the earlier of: A. The effective date of any subsequent employment agreement between the Company and the Employee; or B. The effective date of any termination of employment as provided elsewhere herein. 2. DUTIES AND RESPONSIBILITIES Employee shall report directly to the Chief Executive Officer (CEO) or other officers from time to time as requested by the CEO. The Employee shall serve as the Director of Nanotechnology Research.The primary role of the Employee shall be to identify and develop grants for funding innovative nanotechnology research projects in disciplines that 1) provide improvement to or development of new types of Single-Walled carbon nanotubes; 2) provide improvement to or development of applications that Nanotailor can incorporate its products within; or 3) areas of research that are of interest of the Employee that are approved in writing by the CEO.The Employee shall use at least 80% of her time to complete this primary role. The Employee shall also provide assistance with the commercialization and scale-up of the Single-Walled carbon nanotube production process Nanotailor has licensed from NASA.The secondary role shall encompass 20% of the Employee’s time, unless otherwise requested by the CEO. The Employee shall also be required to perform other duties as assigned from time to time by the CEO or other officers from time-to-time as requested by the CEO.The amount of time the Employee shall allocated to this is variable and on an as-needed and as-requested basis. 3. LOCATION The initial principal location at which Executive shall perform services for the Company shall be in Washington, D.C.Relocation to Austin, TX is not necessary at this time, however the Company may periodically ask Employee to visit corporate offices in Austin, Texas for several days if needed. 4. ACCEPTANCE OF EMPLOYMENT Employee accepts employment with the Company upon the terms set forth above and agrees to devote all Employee ‘s time, energy and ability to the interests of the Company, and to perform Employee ‘s duties in an efficient, trustworthy and business-like manner. 5. DEVOTION OF TIME TO EMPLOYMENT The Employee shall devote the Employee's best efforts and substantially all of the Employee's working time to performing the duties on behalf of the Company. The Employee shall provide services during the normal business hours of the Company as determined by the Company. Reasonable amounts of time may be allotted to personal or outside business, charitable and professional activities and shall not constitute a violation of this Agreement provided such activities do not materially interfere with the services required to be rendered hereunder and are not related to the production of or the integration of carbon nanotubes or carbon nanotube substitutes. 6. QUALIFICATIONS OMITTED 7. COMPENSATION 7.1 Base Salary and Considerations Employee shall be paid a base salary (“Base Salary”) at a monthly rate of $6,000 per month until such time that the Company has been properly capitalized > $5,000,000.At such time the Employee shall be entitled to a Base Salary at a monthly rate of at least $9,000.The Employee shall be payable consistent with Company’s payroll practices. The Employee shall receive a sign on bonus of $3,000 to be paid within 30 calendar day from joining the Company full-time. In consideration of the services under this Agreement, Employee shall be paid the aggregate of basic compensation, bonus and benefits as hereinafter set forth. 2 7.2 Payment Payment of all compensation to Employee hereunder shall be made in accordance with the relevant Company policies in effect from time to time, including normal payroll practices. 7.3 Bonus On an annual basis the CEO shall evaluate the Employee and make a determination if the Employee is to receive a performance Bonus.The Bonus is dependent on the Employee’s performance during the past calendar year and the financial condition of the Company. 7.4 Non-Deductible Compensation In the event a deduction shall be disallowed by the Internal Revenue Service or a court of competent jurisdiction for federal income tax purposes for all or any part of the payment made to the Employee by the Company or any other shareholder or Employee of the Company, shall be required by the Internal Revenue Service to pay a deficiency on account of such disallowance, then the Employee shall repay to the Company or such other individual required to make such payment, an amount equal to the tax imposed on the disallowed portion of such payment, plus any and all interest and penalties paid with respect thereto. The Company or other party required to make payment shall not be required to defend any proposed disallowance or other action by the Internal Revenue Service or any other state, federal, or local taxing authorities. 7.5 Withholding All sums payable to the Employee under this Agreement will be reduced by all federal, state, local, and other withholdings and similar taxes and payments required by applicable law. 8. OTHER EMPLOYMENT BENEFITS 8.1 Business Expenses Upon submission of itemized expense statements in the manner specified by the Company, Employee shall be entitled to reimbursement for reasonable travel and other reasonable business expenses duly incurred by the Employee in the performance of her duties under this Agreement. 8.2 Benefit Plans At this time the Company does not provide medical benefits for its employees.It is anticipated that the Company shall provide at least basic medical benefits for its employees within the next 6 months. Should the company provide such benefits, the Employee shall be able to participate in these benefits. 8.3 Vacation Employee shall be entitled to 3 weeks of paid vacation each year of full employment, exclusive of legal holidays, as long as the scheduling of Employee‘s vacation does not interfere with the Company’s normal business operations.After Employee completes second year of employment, Employee will receive 4 weeks of paid vacation. 8.4 Stock Options. Should the Company form an employee stock option plan (ESOP), Employee is able to participate in this program, based on the guidelines specified as part of the ESOP.The Company does not currently have an ESOP program. 3 9. PROFESSIONAL FEES The Company shall have exclusive authority to determine the fees, or a procedure for establishing the fees, to be charged by the Company. All sums paid to the Employee or the Company in the way of fees or otherwise for services of the Employee, shall, except as otherwise specifically agreed by the Company, be and remain the property of the Company and shall be included in the Company's name in such checking account or accounts as the Company may from time to time designate. 10. CLIENTS AND CLIENT RECORDS The Company shall have the authority to determine who will be accepted as clients of the Company, and the Employee recognizes that such clients accepted are clients of the Company and not the Employee. The Company shall have the authority to designate, or to establish a procedure for designating which professional Employee of the Company will handle each such client. All client records and files of any type concerning clients of the Company shall belong to and remain the property of the Company, notwithstanding the subsequent termination of this Agreement. 11. POLICIES AND PROCEDURES The Company shall have the authority to establish from time to time the policies and procedures to be followed by the Employee in performing services for the Company. Employee shall abide by the provisions of any contract entered into by the Company under which the Employee provides services. Employee shall comply with the terms and conditions of any and all contracts entered by the Company. 12. TERMINATION OF EMPLOYMENT 12.1For Cause Notwithstanding anything herein to the contrary, the Company may terminate Employee’s employment hereunder for cause for any one of the following reasons: 1)conviction of a felony, any act involving moral turpitude, or a misdemeanor where imprisonment is imposed, 2)commission of any act of theft, fraud, dishonesty, or falsification of any employment or Company records, 3)improper disclosure of the Company’s confidential or proprietary information, 4)any action by the Employee which has a detrimental effect on the Company’s reputation or business, 5)Employee ‘s failure or inability to perform any reasonable assigned duties after written notice from the Company of, and a reasonable opportunity to cure, such failure or inability, 6)any breach of this Agreement, which breach is not cured within Sixty days following written notice of such breach, 7)a course of conduct amounting to gross incompetence, 8)chronic and unexcused absenteeism, 9)unlawful appropriation of a corporate opportunity, or 10)misconduct in connection with the performance of any of Employee’s duties, including, without limitation, misappropriation of funds or property of the Company, securing or attempting to secure personally any profit in connection with any transaction entered into on behalf of the Company, misrepresentation to the Company, or any violation of law or regulations on Company premises or to which the Company is subject. Upon termination of Employee ‘s employment with the Company for cause, the Company shall be under no further obligation to Employee, except to pay all accrued but unpaid base salary and accrued vacation to the date of termination thereof. 4 12.2Without Cause The Company may terminate Employee ‘s employment hereunder at any time without cause, provided, however, that Employee shall be entitled to severance pay in the amount of 2 weeks of Base Salary in addition to accrued but unpaid Base Salary and accrued vacation, less deductions required by law, but if, and only if, Employee executes a valid and comprehensive release of any and all claims that the Employee may have against the Company in a form provided by the Company and Employee executes such form within 30 days of tender. 12.3Resignation Upon termination of employment, Employee shall be deemed to have resigned from the Company. 12.4Cooperation After notice of termination, Employee shall cooperate with the Company, as reasonably requested by the Company, to effect a transition of Employee’s responsibilities and to ensure that the Company is aware of all matters being handled by Employee. 12.5Compensation After Notice of Termination After notice of termination has been given by either Company or Employee, as provided in this Article, Employee shall be entitled to receive the compensation provided for in this Agreement until the notice period has expired. It is understood that after the written notice is given by either Company or Employee, Employee shall continue to devote substantially all of the Employee's time to the Employee's normal services for the Company during the notice period, with sufficient time allowed, in the sole discretion of the Company, for Employee to seek new employment. 13. DISABILITY OF EMPLOYEE The Company may terminate this Agreement without liability if Employee shall be permanently prevented from properly performing his essential duties hereunder with reasonable accommodation by reason of illness or other physical or mental incapacity for a period of more than 120 consecutive days. Upon such termination, Employee shall be entitled to all accrued but unpaid Base Salary and vacation. 13.1Definitions For purposes of this Agreement, whenever used in this Article 14: "Total disability" shall mean that the Employee is unable, mentally or physically, whether it be due to sickness, accident, age or other infirmity, to engage in any aspect of the Employee's normal duties as set forth in this Agreement. "Partial disability" shall mean that the Employee is able to perform, to some extent, on behalf of the Company, the particular services in which the Company specializes, and which the Employee previously performed for the Company, but that the Employee is unable, mentally or physically, to devote the same amount of time to such services as was devoted prior to the occurrence of such sickness or accident. "Normal monthly salary" shall mean the salary which the Employee is being paid by the Company per month as of the commencement date of the period of disability, as specified hereinabove or as determined by the Board of Directors pursuant to the terms hereof. 13.2Total Disability During a single period of total disability of the Employee, the Employee shall be entitled to receive from the Company, the Employee's normal monthly salary for the shorter of first three (3) months of disability or until any disability insurance policy available through the Employee’s employment begins to pay benefits. If the single period of disability should continue beyond three (3) months, the Employee shall receive only such amount as the Employee shall be entitled to receive under disability insurance coverage on the Employee, if any. 5 13.3Partial Disability During a period of partial disability of the Employee, the Employee shall receive an amount of compensation computed as follows: That portion of the Employee's normal monthly basic compensation which bears the same ratio to the Employee's normal monthly basic compensation as the amount of time which the Employee is able to devote to the usual performance of services on behalf of the Company during such period bears to the total time the Employee devoted to performing such services prior to the commencement date of the single period of disability, and Such amount shall be calculated by multiplying the Employee’s basic compensation by a fraction, the numerator of which shall be the percentage of normal services that the Employee is able to perform and the denominator which shall be the total services that the Employee is able to perform absent the partial disability. 13.4Combination of Total and Partial Disability If a single period of disability of the Employee consists of a combination of total disability and partial disability, the maximum total disability compensation to which the Employee shall be entitled from the Company under this disability provision shall not exceed an amount equal to one (1) times the Employee's normal monthly basic compensation. 13.5Broken Periods of Disability A period of disability may be continuous or broken. If broken into partial periods of disability which are separated by intervening periods of work, there shall be aggregated together all of such successive partial periods of disability except any period prior to the time when any single period of work extends for six months or longer; and such aggregated periods of disability shall be treated as a single period in determining the amount of disability compensation to which an Employee shall be entitled under any provision of this Section. 13.6Termination Due to Disability If and when the period of total or partial disability of the Employee totals 12 months, the Employee's employment with the Company shall automatically terminate.
